DETAILED ACTION
This is the initial Office action for application SN 17/302,984 having an effective date of 18 MAY 2021 and a provisional priority date of 22 MAY 2020.  Claims 1-19 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 fails to further limit the subject matter of claim 3 from which it depends. Claim 3 states that m and n have a value of ˃1 (greater than 1) and ≤5 (less than or equal to 5); however, dependent claim 4 states that n and m ranges from 1 to 4. 1 is not greater than 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US2009/0131558), in view of deJong et al. (US 2004/0048979).
KIM et al.[“KIM”] disclose a modified asphalt composition obtained by blending asphalt with a complex block copolymer.  KIM discloses that the modified asphalt composition exhibits superior ductility at low temperatures, while exhibiting comparable or better softening point as compared to conventional asphalt compositions.  The asphalt composition is applicable to road paving, waterproof sheets and sealants.
The modified asphalt composition comprises 100 parts by weight of asphalt and 0.5 to 40 parts by weight of a complex block copolymer [0026].  KIM teaches that the complex block copolymer comprises 70 to 99 weight % of a triblock copolymer represented by the formula: 
A-B-A’ 
and 1 to 30 weight % of a diblock copolymer represented by the formula:
A-B   
wherein A and A’, which may be the same or different, are respectively a polymer block comprising a styrene monomer, and B is a polymer block comprising a butadiene monomer or a polymer block comprising a butadiene monomer [0027].   
	KIM discloses that the styrene monomer is contained in the amount of from 15 to 40 weight%, based on the total weight of the complex block copolymer [0043].  Kim teaches that in the styrene monomer, the difference of number average molecular weight between A and A’ is maintained from 0 to 10,000 [0045].   
KIM discloses that the complex block copolymer has a number average molecular weight in the range from 50,000 to 300,000 [0046].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The claimed block copolymer having the formula A-B-A’ differs from KIM by not including 1-30 weight % of diblock copolymer A-B.  However, the examiner is of the position that since 99 weight % of the complex block copolymer may be A-B-A’, it would be obvious to exclude the diblock copolymer if so desired, i.e., the imparted properties of A-B are not needed or desired in the resulting asphalt composition. 
  	The claimed block copolymer requires that the conjugated diene block B have an average vinyl content ranging from 20-60 mol %.  Although this characteristic of vinyl content is not specifically taught in KIM for the conjugated diene block B, deJong et al. [“deJong”] is added to teach such a characteristic is typically taught in the prior art. 
	deJong discloses bituminous compositions comprising block copolymers comprising at least two terminal blocks of a poly(monovinylaromatic hydrocarbon) and at least one block of a poly(conjugated diene), having the configuration A-B-A [0013].  deJong teaches that the content of A, monovinyl aromatic hydrocarbon, in the triblock copolymer, suitably ranges from 20 to 50 % by weight [0014].  deJong teaches that poly(conjugatged dienes) (block B) are defined by their vinyl content, referring to the unsaturated bond that is now attached to the polymer backbone [0017]. The prior art teaches that the total vinyl content of the block copolymer is at least 5% by weight, preferably in the range of from 5 to 95, more preferably in the range of 8 to 50% by weight [0019].    
Thus having the prior art references before the inventors at the time the invention was made it would have been known in the art to measure the vinyl content of the poly(conjugated dienes) (block B), as disclosed by deJong, in the block copolymers disclosed in KIM, to measure the unsaturated bond attached to the polymer backbone in the block copolymer.  In light of the broad range of suitable vinyl contents disclosed in deJong for monomer B, the claimed range of “from 20-60 mol%” does not appear to have significance.  

Claim Rejections - 35 USC § 103
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2017/0073519) in view of over KIM et al. (US2009/0131558).
Nakajima et al. [“Nakajima”] disclose an asphalt composition containing 0.5 parts by mass to 20 parts by mass of a block copolymer and 100 parts by mass of an asphalt.  Nakajima teaches that the block copolymer comprises a polymer block (A) a vinyl aromatic monomer unit, and (B) a conjugated diene monomer and a vinyl aromatic monomer unit, wherein the content of vinyl aromatic unit in the block copolymer is between 20-60 mass % [0026].  
Nakajima teaches that the block copolymer may have any structure.  Examples include structures represented by formulae:   
A-B-A  and  [(A-B)n]m-X 
wherein n is an integer of 1 or more, and m is an integer of 2 or more, and X represents a residue of a coupling agent or a residue of a polyfunctional initiator [0095].  Nakajima teaches that the preferred structure is A-B-A in view of the balance of performance of the asphalt binder [0096]. 
Nakajima teaches that the block copolymer has a weight average molecular weight (Mw) ranging from 50,000 to 300,000 [0092].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Nakajima sets forth examples in Table 1 wherein the vinyl bond content (% by mass) ranges from 18-45.  
The claimed block copolymers differ by requiring A and A’ to have different molecular weights, with the molecular weight difference ranging from 3,000 to 8,000 g/mol.  Although not taught in Nakajima, KIM et al. [“KIM”] is added to teach that such a characteristic of block copolymers is known in the art.  
KIM discloses a modified asphalt composition obtained by blending asphalt with a complex block copolymer.  The modified asphalt composition comprises 100 parts by weight of asphalt and 0.5 to 40 parts by weight of a complex block copolymer [0026].  KIM teaches that the complex block copolymer comprises 70 to 99 weight % of a triblock copolymer represented by the formula: 
A-B-A’ 
wherein A and A’ represent a polymer block comprising a styrene monomer, and B represents a polymer block comprising a butadiene monomer or a polymer block comprising a butadiene monomer [0027].  KIM teaches that A and A’ may be the same or different, and if different, the number average molecular weight between A and A’ is maintained from 0 to 10,000 [0045].   
Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to have different molecular weights for the A monomers in Nakajima, as taught by KIM, if so desired.     
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                   Primary Examiner, Art Unit 1771                                                                                                        
EMcAvoy
August 26, 2022